Citation Nr: 0009268	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to July 1968 
and from June 1969 to February 1986.  He died in April 1996.  
The appellant is his widow.  

This case arises from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Board of Veterans' Appeals (Board) remanded 
the case in July 1999 for further development and 
consideration.  After continuing to deny the claims, the RO 
returned the case to the Board for further appellate review.


REMAND

At the time of the veteran's death service connection was in 
effect for chronic obstructive pulmonary disease (COPD) 
associated with a paralyzed right diaphragm, rated as 30 
percent disabling; and for residuals of a splenectomy due to 
Hodgkin's disease, also rated as 30 percent disabling.  
Service connection was also in effect at the noncompensable 
rate for Hodgkin's disease in remission, status post 
radiation therapy, lymph node biopsy and bone marrow 
aspiration; residuals of a median sternotomy and abdominal 
laparotomy, status post ventral hernia; residuals of a 
recurrent dislocation of the left shoulder; and for residuals 
of fractures of the 2nd and 4th metatarsals of the left foot.  
His combined rating was 50 percent.

The veteran died in April 1996 as a result of a 
cardiopulmonary arrest, due to angina, due to hypertension.  
An amended death certificate prepared in May 1997 noted that 
COPD, a paralyzed right hemidiaphragm due to a Hodgkin's 
disease biopsy, and mild to moderate respiratory 
insufficiency were significant conditions contributing to but 
not resulting in the cause of death.  In July 1999, the Board 
requested that the RO, with the appellant's assistance, 
attempt to secure records which specifically supported the 
changes reflected in the d amended death certificate.  While 
many additional records were secured none directly support 
the amended certificate.  Still, the certificate is 
sufficient to well ground this claim, and as such the duty to 
assist must be fulfilled.  38 U.S.C.A. § 5107 (West 1991).

In retrospect, the Board now finds that the claims folder 
should have been referred to a board certified cardiologist 
in order to determine the relationship, if any between the 
cause of the veteran's death and service.  The Board regrets 
not previously ordering this development, and takes this 
action to remedy the error.

Therefore, this case is REMANDED for the following action:

1.  The RO should refer the veteran's 
claims file to a board certified 
cardiologist.  Following a through review 
of the file the cardiologist is requested 
to specifically opine whether it is at 
least as likely as not that the veteran's 
service-connected COPD, and a paralyzed 
right hemidiaphragm due to a Hodgkin's 
disease biopsy contributed substantially 
or materially to his death.  The 
veteran's claims folder must be made 
available to the examiner for 
consideration prior to the preparation of 
any report.  Any opinion expressed must 
be accompanied by a complete written 
rationale.  If the reviewer finds no 
support for the amended death certificate 
the basis for that opinion must be 
explained in detail.  The opinion should 
be typed.

2.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, or if still additional 
development is in order the RO must 
implement corrective procedures at once.

The RO should then review the evidence and determine whether 
the appellant's claim for service connection may now be 
granted.  If the decision remains adverse to her, she and her 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board of Veterans' Appeals for further appellate 
consideration.

The purpose of this REMAND is to procure clarifying medical 
data.  By this REMAND the Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless she 
receives further notice.  The appellant has the right to 
introduce additional evidence and argument.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

